DAVIDSON, Commissioner.
This is a conviction for drunk driving, with punishment assessed at a fine of $75.
Because of the absence of any evidence that appellant has entered into a recognizance in the trial court, or has given an ap^ peal bond, or is in custody of the officers pending this appeal, the state moves to dismiss the appeal.
Under the authorities of Locke v. State, 154 Tex.Cr.R. 104, 225 S.W.2d 179, and Brackeen v. State, 154 Tex.Cr.R. 98, 225 S.W.2d 180, the motion is well taken.
■ Accordingly, the appeal is dismissed.
Opinion approved by the Court.